          Case 3:18-cr-05318-AJB Document 1 Filed 11/08/18 PageID.1 Page 1 of 4




 1
 2

 3                         UNSEALED PER OllDEll OF COURT
 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                             SOUTHERN DISTRICT OF CALIFORNIA

10                                                                          18MJ5779
11   UNITED STATES OF AMERICA,                             Case No.

12                    Plaintiff,                           COMPLAINT FOR VIOLATION OF

13          v.                                             Title 21, U.S.C., Secs. 841 (a) (1)
                                                           Possession of Methamphetamine with
14   VICENTE ZADOC LOPEZ PALOMARES (1),                    Intent to Distribute (Felony) ;
          aka Chaco,                                       Title 18, U.S.C., Sec. 2 - Aiding
15   DIANA GALLARDO GUERRERO (2),                          and Abetting

16                    Defendants.

17
18          The undersigned complainant being duly sworn states:

19                                               Count 1
20          On   or    about   July    26,    2018,        within     the   Southern   District    of

21   California,       defendants VICENTE ZADOC LOPEZ PALOMARES,                  aka Chaco,      and

22   DIANA GALLARDO GUERRERO, did knowingly and intentionally possess with

23   intent to distribute more than 50 grams of methamphetamine (actual), to

24   wit: approximately 217.4 grams of methamphetamine (actual), a Schedule

25   II Controlled Substance; in violation of Title 21, United States Code,

26   Section 841 (a) (1) and Title 18, United States Code, Section                      &   2.

21   11
28   II
        Case 3:18-cr-05318-AJB Document 1 Filed 11/08/18 PageID.2 Page 2 of 4




 1        And the complainant     states that    this   complaint   is based on the

 2   attached statement of facts, which is incorporated herein by reference.

 3

 4

 5                                          MICHAEL J. ROD
                                            Federal Bureau of Investigation
 6

 7   Sworn to before me and subscribed in my presence,           this           day of

 8
     November, 2018.
 9

10
                                             UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
        Case 3:18-cr-05318-AJB Document 1 Filed 11/08/18 PageID.3 Page 3 of 4



                                      STATEMENT OF FACTS
 1
             Starting in December 2017,         the    Federal Bureau of    Investigation
 2
     (FBI)    and    San Diego    County   Sheriff's     Department    (SDSD)    started   an
 3
     operation to investigate methamphetamine distribution in the San Diego
 4
     area. The investigation included the use of district judge authorized
 5
     Title III intercepts on certain cell phones, including a phone used by
 6
     A.B.    Based    on   wire   intercepts,   surveillance,    and     court   authorized
 7
     vehicle-tracking warrants,         investigators identified Defendant VICENTE
 8
     ZADOC LOPEZ PALOMARES, aka Chaco, as a Mexico-based source of supply of
 9
     methamphetamine.
10
             On July 26, 2018, at approximately 5:00 p.m., a marked Sherriff's
11
     unit stopped a black Dodge Caliber being driven by LOPEZ at the request
12
     of our investigation and for traffic violations. Deputies approached the
13
     vehicle and saw that there were two passengers,                  later identified as
14
     Defendant DIANA GALLARDO GUERRERO and Sinay Lopez, LOPEZ' sister.                 When
15
     asked if he had anything illegal on him, LOPEZ said,                "I'm going to be
16
     honest with you, I have meth in my pocket" and consented to a search of
17
     his person. LOPEZ had approximately 104 grams of methamphetamine in his
18
     left pocket and said there was more in his girlfriend's purse. Deputies
19
     found approximately 230 grams of methamphetamine in a freezer bag in
20
     GUERRERO's purse. The substance in the freezer bag was analyzed by a DEA
21
     laboratory and found to be 217.4 grams of methamphetamine (actual)
22
            A deputy asked GUERRERO about             the methamphetamine and she told
23
     investigators LOPEZ handed her the methamphetamine when they were being
24
     pulled over and asked her to hide it. GUERRERO said they had crossed
25
     into the United States from Mexico an hour before being stopped and
26
     LOPEZ had the freezer bag with him when they entered the United States.
27

28
                                                3
•           Case 3:18-cr-05318-AJB Document 1 Filed 11/08/18 PageID.4 Page 4 of 4




     1          Deputies   asked   LOPEZ   about       the    methamphetamine   and    he   told

     2   investigators they crossed in from Mexico an hour earlier and an unknown
     3   Hispanic male on the streets of San Ysidro had handed him the freezer

     4   bag.
     5          Sinay Lopez told deputies they crossed in from Mexico and had driven

     6   straight to a     self-storage facility,            where LOPEZ went   to a    storage
     7   locker.

     8          Investigators were already familiar with the self-storage facility
     9   and arrested LOPEZ and GUERRERO. Deputies seized a key for a storage

    10   locker from LOPEZ upon his arrest.
    11          In a video-recorded post-arrest statement, LOPEZ admitted a storage

    12   locker at the self-storage facility could have methamphetamine, a scale,
    13   and baggies but said they were not his. LOPEZ said a man in Mexico had

    14   given him the storage key so he could store items in the locker.

    15          In a video-recorded post-arrest statement, GUERRERO said she wanted
    16   to correct her earlier statement and they had crossed from Mexico and

    17   stopped at a storage facility where LOPEZ keeps tires to pick up a tire.

    18   GUERRERO said she also stores items she sells at swap meets                    in the
    19   storage locker. GUERRERO said she did not know whether there were more

    20   drugs in the storage unit.        GUERRERO said she did not discuss LOPEZ'

    21   business with him. GUERRERO also said she believed LOPEZ picked up the

    22   freezer bag of narcotics from the storage locker.

    23          On July 26, 2018, investigators executed a search warrant at Import
    24   Storage, 1575 Howard Avenue, San Ysidro, California. The key from LOPEZ

    25   worked on storage locker B3-5. In the locker was drug-packaging material,

    26   two digital scales, approximately 10 ziplock bags containing a combined

    27   12 pounds of methamphetamine and a bale of marijuana. The locker also

    28   contained one vehicle tire and a bag of old clothes.
                                                   4
